 1
     MAYER BROWN LLP
 2   ARCHIS A. PARASHARAMI (SBN 321661)
     aparasharami@mayerbrown.com
 3   1999 K Street, N.W.
     Washington, DC 20006-1101
 4
     Telephone: (202) 263-3000
 5   Facsimile: (202) 263-3300

 6   HUSCH BLACKWELL LLP
     KYLE P. SEELBACH (admitted pro hac vice)
 7   kyle.seelbach@huschblackwell.com
     190 Carondelet Plaza, Suite 600
 8
     St. Louis, MO 63105
 9   Telephone: (314) 480-1800
     Facsimile: (314) 480-1505
10
     Attorneys for Defendants
11

12
                                 UNITED STATES DISTRICT COURT
13
                                EASTERN DISTRICT OF CALIFORNIA
14

15                                   SACRAMENTO DIVISION

16
     KATHY BOW, ROBERT PAPP, AND                     Case No. 2:21-cv-00444-TLN-JDP
17   SUSAIN WEISINGER,
                                                     ORDER GRANTING STIPULATION
18                     Plaintiffs,                   FOR EXTENSION OF RULE 26
                                                     DEADLINES
19          vs.
                                                     [L.R. 144; FED. R. CIV. P. 6]
20   CEBRIDGE TELECOM CA, LLC (D/B/A
     SUDDENLINK COMMUNICATIONS);                     Assigned to the Hon. Troy Nunley
21
     ALTICE USA, INC.; CEQUEL
22   COMMUNICATIONS, LLC; CEBRIDGE
     ACQUISITION, L.P.; CEQUEL III
23   COMMUNICATIONS I, LLC; AND DOES 1
     THROUGH 10, INCLUSIVE,
24
                       Defendants.
25

26

27

28

                  [PROPOSED] ORDER GRANTING STIPULATION FOR EXTENSION OF RULE 26 DEADLINES
                                                               CASE NO. 2:21-CV-00444-TLN-JDP
 1                                               ORDER
 2   PURSUANT TO THE STIPULATION BETWEEN THE PARTIES,
 3      1. The parties’ deadline to file their Rule 26(f) report shall be extended to June 23, 2021;

 4      2. The parties’ deadline to exchange Rule 26(a)(1) initial disclosures shall be extended to

 5   June 23, 2021

 6
     IT IS SO ORDERED.
 7

 8   Dated: May 19, 2021
 9                                                           Troy L. Nunley
                                                             United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -1-
                             ORDER GRANTING STIPULATION FOR EXTENSION OF RULE 26 DEADLINES
                                                               CASE NO. 2:21-CV-00444-TLN-JDP
